DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1, 3 – 5, 8, 13, 16 & 17, and has also elected Species A, Figs. 1A, 1B, 3A, 3B, 3C, 4A, 5 – 14, 15A are drawings of a sofa.  
Claims 19 - 25, 28 - 29, 31 - 33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2021.  The restriction is made FINAL.

Prior art of Record
The art made of record in this office action shall be referred to as follows;
U.S. 6,883,873 Hancy et al. (‘Hancy hereafter), App 10/379214; 
U.S. 2003/020993 Hancy et al. (‘Hancy hereafter), App 10/379214; 
U.S. 9,526,342 Thuma et al. (‘Thuma hereafter), App 14/473727; 
U.S. 2015/0130233 Thuma et al. (‘Thuma hereafter), App 14/473727; 
U.S. 10,869,560 Gates et al. (‘Gates hereafter), also published as U.S. 2019/0254440, App 16/281774; Applicant has filed on 03/20/2021 a “STATEMENT OF COMMON OWNERSHIP.”
The above references will be referred to hereafter by the names or numbers indicated above. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas J. Christensen on 03/20/2021, 03/19/2021 and 03/15/2021.
The application has been amended as follows: 

Claim status:
Claims 1, 3 – 5, 8, 13, 16, 17, 28  & 62 are allowed. 
Claims 2, 6 – 7, 9 - 12, 14 – 15, 18 – 25 & 29 - 61 have been canceled.

CLAIMS:
1. (Examiner Amended) A method of assembling an upholstered sofa comprising: 
blowmolding a pair of unitary, polymeric arm rest forms, 
each of the arm rest forms being hollow [[, disposing the arm rest forms a separation distance with respect to one another]]; 
attaching a back rest frame and a seat base to the pair of polymeric arm rest forms [[, the back rest frame and the seat with]] by way of a plurality of spanning wood frame members, 
[[each of the spanning wood frame members having a length greater than the separation distance,]]
wherein attaching the back rest frame and seat base [[including]] includes inserting ends of the plurality of spanning wood frame members (201) into recesses defined in the respective arm rest forms [[while the arm rest forms are at the separation distance]] and securing the ends to the respective arm rest forms [[respective]] wherein the pair of polymeric arm rest forms are at a separation distance and wherein each of the spanning wood frame members has a length greater than the separation distance; 
providing a plurality of upholstery portions form fit for each of the pair of arm rest forms and the back rest frame; and 
attaching the upholstery portions to the pair of arm rest forms and the back rest frame. 

13. (Examiner Amended) The method of claim [[12]] 1, 
further comprising controlling the blow molding such that each arm rest form has an average wall thickness of 1.5 to 6 mm. 

28. (Examiner Amended) The method of claim [[22]] 1, 
further comprising selecting high molecular weight polyethylene for blowmolding. 

62. (New)  A method of assembling an upholstered sofa comprising:
	providing a pair of unitary, 
polymeric blowmolded arm rest forms;
	attaching a back rest frame and a seat base to the pair of polymeric blowmolded arm rest forms by way of inserting ends of the plurality of spanning wood frame members, 
including a lower front rail and a lower back rail, 
into recesses defined in the respective polymeric blowmolded arm rest forms, 
whereby the arm rest forms are at a separation distance, and
	  securing the ends to the respective arm rest forms wherein each of the spanning wood frame members has a length greater than the separation distance; 
providing at least one upholstery portion form fit for each of the pair of arm rest forms and the back rest frame; and
attaching the at least one upholstery portion to the pair of arm rest forms and the back rest frame.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim[s] 1 & 62 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  
“A method of assembling an upholstered sofa, blowmolding a pair of unitary, polymeric arm rest forms, attaching a back rest frame and a seat base to the pair of polymeric arm rest forms by way of a plurality of spanning wood frame members, pair of polymeric arm rest forms are at a separation distance and wherein each of the spanning wood frame members has a length greater than the separation distance; providing a plurality of upholstery portions form fit for each of the pair of arm rest forms and the back rest frame.”
The closest prior art is as cited were ‘Thuma, ‘Hancy & ‘Gates.  
‘Thuma teaches blow molded furniture and Figs 3 & 4 a couch, however does not teach upholstered portions.  ‘Thuma, teaches a wood grain and wood slats, but does not teach a wooden frame.
‘Hancy teaches blow molded plastic bench seat, but not sofa. ‘Hancy does not teach upholstered arms and seats, and teaches away from a wooden frame.
‘Gates, however is common ownership and is not not prior art.
Neither of these references provides a wooded frame and upholstered arms. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 3 – 5, 8, 13, 16, 17, 28 are also allowed because they are dependent on claim 1.  No claims are dependent on Claim 62.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
04/03/2021